Exhibit 99.1 FOR IMMEDIATE RELEASE At Heska Corporation: Jason Napolitano, Executive Vice President & CFO (970) 493-7272, Ext. 4105 Heska Announces Q1 2011 Results Operating Income for Quarter is Highest in Three Years LOVELAND, CO, May 5, 2011 Heska Corporation (NASDAQ: HSKA, "Heska" or the "Company") today reported financial results for its first quarterendedMarch31, 2011. Highlights sinceJanuary 1, 2011 include: •10% growth in year-over-year quarterly revenue •Growth in year-over-year quarterly revenue in both of the Company's operating segments •34% increase in year-over-year quarterly gross profit •42.5% Gross Margin – the highest quarterly level in three years •Over $1.5MM in operating income –the second highest quarterly operating income in Heska history •An operating expense increase of less than 1% •Continued net cash balance sheet position •Joe Aperfine employed as Executive Vice President, Sales and Marketing •Announcement of a new platform technology agreement "We had a strong quarter with revenue growth, margin expansion and an improved level of profitability. Once again, our results met or exceeded our stated guidance in all areas," said RobertGrieve, Heska's Chairman and CEO."In addition, Joe Aperfine formally began as our new Executive Vice President, Sales and Marketing earlier this week. We conducted an extensive search for this position and were highly impressed with Joe's experience,skills and track record of success. We are excited by the potential for Joe's leadership of ourcommercial efforts." Investor Conference Call Management will conduct a conference call on Thursday, May 5, 2011 at 9:00 a.m. MDT (11:00a.m. EDT) to discuss the first quarter2011 financial results.To participate, dial (877) 941-9205 (domestic) or (480) 629-9835 (international); the conference call access number is 4435526.The conference call will also be broadcast live over the Internet at http://www.heska.com.To listen, simply log on to the web at this address at least ten minutes prior to the start of the call to register, download and install any necessary audio software.Telephone replays of the conference call will be available for playback until May 19, 2011.The telephone replay may be accessed by dialing (800) 406-7325 (domestic) or (303) 590-3030 (international).The webcast replay may be accessed from Heska's home page at www.heska.com until May 19, 2011. About Heska Heska Corporation (NASDAQ: HSKA) sells advanced veterinary diagnostic and other specialty veterinary products.Heska's state-of-the-art offerings to its customers include diagnostic instruments and supplies as well as single use, point-of-care tests, pharmaceuticals and vaccines.The company's core focus is on the canine and feline markets where it strives to provide high value products and unparalleled customer support to veterinarians.For further information on Heska and its products, visit the company's website at www.heska.com. Forward-Looking Statements This announcement contains forward-looking statements regarding Heska's future financial and operating results. These statements are based on current expectations and are subject to a number of risks and uncertainties. Investors should note that there is an inherent risk in using past results, including trends, to predict future outcomes.In addition, factors that could affect the business and financial results of Heska generally include the following: uncertainties related to Heska's ability to maintain a given level of profitability, or profitability at all; risks related to relying on a key individual or group of individuals;uncertainties regarding Heska's ability to successfully market and sell its products in an economically sustainable manner; risks regarding Heska's reliance on third-party supplierssuch as minimum purchase requirements, which could have a significant adverse impact on Heska's financial position; uncertainties regarding Heska's reliance on third parties to whom Heska has granted substantial marketing rights to certain of Heska's existing products and whom may be large Heska customers, including Schering-Plough Animal Health Corporation which has exclusive rights to our heartworm preventive in the United States;competition; risks related to Heska's reliance on third parties to develop certain of Heska's future products; and the risks set forth in Heska's filings and future filings with the Securities and Exchange Commission, including those set forth in Heska's Annual Report on Form 10-K for the year ended December31, 2010. Financial Table Follows: Consolidated Statements of Operations In Thousands, Except per Share Amounts (unaudited) ThreeMonths Ended March31, Revenue, net: Core companion animal health $ $ Other vaccines, pharmaceuticals and products Total revenue, net Cost of revenue Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) Interest and otherexpense, net 23 Income (loss)before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) $ Basic net income (loss)per share $ ) $ Diluted net income (loss)per share $ ) $ Shares used for basic net income (loss)per share Shares used for diluted net income (loss)per share Balance Sheet Data In Thousands (unaudited) December 31, March31, Cash and cash equivalents $ $ Total current assets Property and equipment, net Total assets Line of credit Total current liabilities Stockholders' equity ###
